Citation Nr: 1825992	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  13-03 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to service connection for folliculitis of the scalp.  

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for lumbosacral strain prior to November 21, 2010, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Christopher J. Boudi, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1988 to December 1991, with service in the Southwest Asia Theater during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and September 2010 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Veteran presented sworn testimony at a hearing before the undersigned in March 2015.  This matter was remanded by the Board in October 2013 and November 2015.

The issue of entitlement to an increased rating for lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea had its onset in service.

2.  The Veteran's folliculitis of the scalp had its onset in service.

3.  At no point during the appeal period has the Veteran had bilateral hearing loss to an extent recognized as a disability for VA purposes.



CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for folliculitis of the scalp have been met.  
38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Obstructive Sleep Apnea and Folliculitis

The Board finds that service connection for obstructive sleep apnea (OSA) and folliculitis of the scalp is warranted.  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Here, all three elements are established by the competent and credible lay and medical evidence of record.  Concerning OSA, the evidence shows that the Veteran initially had the symptoms of OSA in service, continued to have those symptoms after service, and was later diagnosed with OSA in April 2007.  At her March 2015 hearing, she competently and credibly reported that she first experienced symptoms of falling asleep while in formation during active service, and that her roommates complained that she snored, caught her breath and stopped breathing while sleeping.  The Veteran testified that those symptoms have persisted since her separation from service.  Her testimony is corroborated by the April 2015 statements of her mother, aunt and roommate, all of whom first observed the Veteran to stop breathing, gasp and catch her breath during sleep a short time after her separation from service.  See April 2015 Buddy Statements.  The Veteran's aunt, a medical doctor, also noted the Veteran's daytime sleepiness, stating that she would commonly fall asleep on the phone.  Dr. T.L. recognized the Veteran's symptoms to be those of OSA and recommended that she undergo testing.  The Board notes that these lay witnesses are competent to give testimony regarding their observations and the Board finds their reports to be credible.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

With regard to folliculitis of the scalp, service treatment records show that the Veteran was treated for nuchae folliculitis and acne keloidalis nuchae during service.  Her post-service medical records show her continued treatment for scalp issues, and her treating doctor noted dermatitis, complaints of acne, and pruritus of the scalp.  The November 2010 VA examiner observed that the Veteran had hyperpigmentation as a result of keloidosis nuchae on the back of her neck.  Although the June 2016 VA examiner did not observe any bumps, acne or keloids on examination, the examiner did note that the Veteran has recently used topical oils on the scalp on a constant or near-constant basis for exfoliative dermatitis or papulosquamous disorders.  The Veteran reports continued scalp issues including scaling, dryness, spottiness and blemishes.  The Board finds the Veteran's reports concerning her ongoing scalp issues to be credible.  

The Board notes the negative nexus opinions of the VA examiners, but affords them no probative value because they do not adequately consider the credible lay reports of the Veteran and her family members.  Additionally, although there is no medical nexus opinion of record supporting her claims, such evidence is not necessary in light of the lay evidence of record concerning the onset and recurrence of her symptoms.  King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As such, the Board concludes that the criteria for service connection for OSA and folliculitis of the scalp have been met.  See 38 C.F.R. § 3.303(a).  

Bilateral Hearing Loss

The Board finds that service connection for bilateral hearing loss is not warranted because the Veteran has not had hearing loss for VA purposes during the appeal period.  In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The June 2016 audiological examination demonstrated that the Veteran does not have a hearing loss disability for VA purposes.  The results of this examination revealed speech recognition ability of 94 percent the right ear and 96 percent in the left ear.  The Veteran's auditory thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
10
10
LEFT
5
5
10
10
15

These results do not show hearing loss for VA compensation purposes in either ear because auditory thresholds were not 40 decibels or greater in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hz or 26 decibels or more in at least three of those frequencies, and the speech recognition scores were not less than 94 percent in either ear.  There are no other auditory findings in the record that are sufficient to establish hearing loss during the appeal period and the Veteran is not competent to state that she has a hearing loss disability pursuant to 38 C.F.R. § 3.385, as such a conclusion is based on specific, objective auditory threshold findings.  Thus, notwithstanding her assertion that she has a hearing loss disability, the objective audiometric evidence reflects that she does not have a current hearing loss disability for VA purposes.  Palczewski v. Nicholson, 21 Vet. App. 174, 178-80 (2007).  As such, service connection for a bilateral hearing loss disability must be denied.

ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for folliculitis of the scalp is granted.

Service connection for bilateral hearing loss is denied.


REMAND

Remand is necessary to provide the Veteran with a new VA examination addressing her lumbar spine degenerative disc disease and lower extremity radiculopathy.  
The U.S. Court of Appeals for Veteran's Claims (the Court) recently issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record, including the veteran's lay information, or explain why she could not do so."  Sharp at 35.  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's lumbar spine degenerative disc disease and related radiculopathy.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA medical records and ask the Veteran to provide authorizations for any private medical records she would like considered in connection with her appeal.  

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of her lumbar spine disability and any associated radiculopathy.  

The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups she experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


